DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/13/2021, 01/31/2022, and 03/25/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru et al. (JP 08-339107) in view of Clayburn et al. (US 2020/0055688) and/or Inokuchi et al. (US 2005/0162494).
Regarding claim 1, Shigeru et al teaches a medium-discharging device (figs.1,2) comprising: 
a medium-discharging section (medium discharged from 45 in fig.1) that discharges a medium; 
a medium-receiving tray (41 fig.2) that receives the medium discharged by the medium-discharging section; 
a light-emitting section (46 fig.2) that emits light to the medium-receiving tray; and 
a control section that controls the light-emitting section (controller of 100 in figs.1,2; paragraphs 0018,0020,0022), and 
the control section controls the light-emitting section in accordance with a state or operation of the medium- receiving tray (41 fig.2) (paragraphs 0018,0020,0022).  
Shigeru et al does not explicitly shows at least in the figures wherein the medium-receiving tray is configured to switch between a first state in which the medium-receiving tray is stored in an apparatus main body that includes the medium- discharging section and a second state in which the medium- receiving tray protrudes from the apparatus main body, i.e. wherein the medium-receiving tray configured to be retractable and extendable in the printer.
However, Clayburn et al teaches printer including medium-receiving tray (106 figs.3A-3D,5) configured to be retractable and extendable in the printer (figs.3A-3D,5; paragraphs 0030,0032,0036,0038).
Similarly, Inokuchi et al teaches printer including medium-receiving tray (14) configured to be retractable and extendable in the printer (figs.1-4,16; paragraphs 0165,0187).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use extendable and retractable medium-receiving tray in the printer of Shigeru et al based on the teachings of Clayburn et al and/or Inokuchi et al to form tray the is easier to remove medium and improve compactness of the printer. 

Regarding claim 3, Shigeru et al as modified by Clayburn et al and/or Inokuchi et al further teaches wherein the medium-receiving tray (41 fig.2 of Shigeru et al; 106 figs.3A-3D,5 of Clayburn et al; 14 figs.1-4 of Inokuchi et al) is configured to switch between the first state and the second state by receiving power from a motor controlled by the control section (motor of 41 as modified above figs.1,2 of Shigeru et al; motor moving 106 in figs.3A-3D,5 of Clayburn et al; 55 figs.9,14 of Inokuchi et al), and when the medium-receiving tray does not switch to a target state even after the motor is driven by a predetermined amount, the control section changes a light-emission state of the light-emitting section (providing warning/alert light signal during failure is well-known and is discussed widely in fig.9, paragraphs 0176 of Inokuchi et al; paragraph 0030 of Clayburn et al).  
Regarding claim 6, Shigeru et al as modified by Clayburn et al and/or Inokuchi et al further teaches a recording apparatus (figs.1,2 of Shigeru et al; figs.3A-3D,5 of Clayburn et al; figs.1-4 of Inokuchi et al) comprising: a recording section that performs recording on a medium; and the medium-discharging device according to claim 1 that discharges the medium subjected to recording by the recording section (1 figs.1,2 of Shigeru et al; 532 fig.5 of Clayburn et al; 202 figs.18,19 of Inokuchi et al).

Allowable Subject Matter
Claims 7-9 are allowed.
Claims 2,4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853